Registration No. 33-34720 File No. 811-06105 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 53 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANYACT OF 1940 x Amendment No. 56 x OPPENHEIMER INTERNATIONAL VALUE FUND (Exact Name of Registrant as Specified in Charter) 6803 South Tucson Way, Centennial, Colorado 80112-3924 (Address of Principal Executive Offices) (Zip Code) (303) 768-3200 (Registrant’s Telephone Number, including Area Code) Cynthia Lo Bessette OFI Global Asset Management, Inc. 225 Liberty Street, New York, New York 10281-1008 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): x Immediately upon filing pursuant to paragraph (b) ¨ On , pursuant to paragraph (b) ¨ 60 days after filing, pursuant to paragraph (a)(1) ¨ On , pursuant to paragraph (a)(1) ¨ 75 days after filing, pursuant to paragraph (a)(2) ¨ On , pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 13th day of April, 2016. Oppenheimer International Value Fund By: Arthur P. Steinmetz * Arthur P. Steinmetz Trustee, President and Principal Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities on the dates indicated: Signatures Title Date Brian F. Wruble* Chairman of the April 13, 2016 Brian F. Wruble Board of Trustees Arthur P. Steinmetz* Trustee, President and April 13, 2016 Arthur P. Steinmetz Principal Executive Officer Brian S. Petersen* Treasurer, Principal April 13, 2016 Brian S. Petersen Financial & Accounting Officer Beth Ann Brown* Trustee April 13, 2016 Beth Ann Brown Matthew P. Fink* Trustee April 13, 2016 Matthew P. Fink Edmund P. Giambastiani, Jr.* Trustee April 13, 2016 Edmund P. Giambastiani, Jr. Elizabeth Krentzman* Trustee April 13, 2016 Elizabeth Krentzman Mary F. Miller* Trustee April 13, 2016 Mary F. Miller Joel W. Motley* Trustee April 13, 2016 Joel W. Motley Joanne Pace* Trustee April 13, 2016 Joanne Pace Daniel Vandivort* Trustee April 13, 2016 Daniel Vandivort *By: /s/ Mitchell J. Lindauer Mitchell J. Lindauer, Attorney-in-Fact EXHIBIT INDEX Exhibit No. Description Ex-101.INS XBRL Instance Document Ex-101.SCH XBRL Taxonomy Extension Schema Document Ex-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Ex-101.DEF XBRL Taxonomy Extension Definition Linkbase Ex-101.LAB XBRL Taxonomy Extension Labels Linkbase Ex-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
